Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 1 of 16. PageID #: 804


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



JOHN DOE,                                       )        Case No.: 1:17 CV 1335
                                                )
        Plaintiff                               )
                                                )
        v.                                      )        JUDGE SOLOMON OLIVER, JR.
                                                )
OBERLIN COLLEGE,                                )
                                                )
        Defendant                               )        ORDER


        Currently pending before the court is Defendant Oberlin College’s (“Oberlin” or “College”)

Motion to Dismiss for Failure to State a Claim (“Motion to Dismiss,” ECF No. 28). For the

following reasons, the court grants Defendant’s Motion to Dismiss.

                                        I. BACKGROUND

        Plaintiff John Doe (“Plaintiff”) initiated the present action on June 23, 2017, and later moved

to amend the complaint (ECFNo. 21) on February 7, 2018, alleging the following claims: (1) breach

of contract, (2) gender-based discrimination in violation of 20 U.S.C. § 1681 (“Title IX”), and (3)

negligence. The court granted Plaintiff’s Motion to Amend the Complaint on February 26, 2018.

(Order of Feb. 26, 2018, ECF No. 26.) Plaintiff is a resident of the District of Columbia and who

attended Oberlin College starting in August, 2014. (Amend. Compl. at ¶ 1, ECF No. 21.) Oberlin

College is a domestic corporation incorporated in 1834 with its principal place of business in

Oberlin, Ohio. (Id. at ¶ 2.) It is located in this District.

        A. Factual Allegations

        On February 28, 2016, Plaintiff and Jane Roe (“Jane”) had a sexual encounter. (Id. at ¶ 69.)

Earlier that night, Jane drank alcohol and smoked marijuana in several different locations on campus.

(Id. at ¶ 71.) After arriving at Plaintiff’s room, the two talked, kissed, and had vaginal sex. (Id. at ¶
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 2 of 16. PageID #: 805



75.) During intercourse, Jane complained that the sex was uncomfortable for her, and that she was

dry“down there.” (Id. at ¶ 77.) Jane then commented, “I’m not sober.” (Id.) Consequently, the two

stopped having intercourse. Plaintiff claims that he asked Jane to perform oral sex, and that she did

so willingly. (Id. at ¶ 78.) However, Jane testified that she physically resisted Plaintiff’s attempts

to force her to perform oral sex. (Id. at ¶ 127.) After Plaintiff ejaculated, Jane got dressed and left

the room. (Id. at ¶ 78.)

       On March 9, 2016, Jane filed a report with Dr. Meredith Raimondo, now Vice President and

Dean of Students and former Title IX Coordinator, accusing Plaintiff of sexual assault. (Id.at ¶ 79.)

On March 16, 2016, Plaintiff was notified of the allegations and an investigation was conducted by

Joshua Nolan, Title IX officer. (Id. at ¶ 80.) The investigative report was issued on July 7, 2016,

which led to an October 5, 2016 hearing. (Id. at ¶ 83 and 122.) The hearing panel found Plaintiff

responsible for sexual assault, indicating that the preponderance of the evidence showed that

effective consent was not maintained for the entire sexual encounter. (Id. at ¶ 153.) Specifically,

the panel found there was not effective consent for the oral sex. (Id. at ¶ 155.) The panel concluded

that when Jane told Plaintiff that she “was not sober,” he should have known she was incapacitated.

(Id. at ¶ 156.) Plaintiff was expelled from Oberlin College on October 11, 2016.

       On October 24, 2016, Plaintiff appealed the hearing board’s decision on three grounds: (1)

new information not available at time of hearing had surfaced; (2) procedural and substantive errors

with the process existed; and (3) the sanction was disproportionate to the alleged conduct. (Id. at

¶ 164.) Plaintiff’s appeal was denied on November 21, 2016. (Id. at ¶ 174.) According to Plaintiff,

Oberlin’s appeals office determined that it would not consider the new testimony Plaintiff submitted,

because it did not offer new information bearing on the factors that led to the hearing panel’s


                                                 -2-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 3 of 16. PageID #: 806



determination. (Id. at ¶ 174.) Plaintiff also alleges that Oberlin’s appeals office rejected his assertion

that the expulsion was too severe a sanction, indicating that the Policy clearly lays expulsion out as

a possible outcome and fits with how Oberlin has handled similar cases. (Id. at ¶ 176.)

        In filing this suit, Plaintiff alleges that the evidence presented during the hearing was

insufficient to show that he could have known Jane was incapacitated, as required by the Oberlin’s

Sexual Assault Policy (“Policy”). (Id. at ¶ 7-10.) On April 1, 2011, the federal Department of

Education’s Office of Civil Rights (“OCR”) published a nineteen-page “Dear Colleague” letter,

which outlined and emphasized the importance of federal polices around sexual assault and sexual

violence. In late 2012, a special task force, consisting of students, legal experts, educators, and the

then Title IX Coordinator, Dr. Raimondo, was assembled to revise Oberlin’s then existing sexual

misconduct policy. (Id. at ¶ 38.) About eighteen months later, on May 1, 2014, the task forced

completed, and Oberlin adopted, the new Policy. (Id. at ¶ 40.)

        Plaintiff alleges that Oberlin’s new Policy, under which his case was adjudicated, is rife with

gender bias against men. (Id. at ¶ 11-14.) First, Plaintiff points to comments made by Dr.

Raimondo, during a discussion hosted by the American Constitution Society (“ACS”) on June 13,

2015, regarding the creation, content, and implementation of the Policy as evidence of this gender

bias against men. (Id. at ¶ 11.) According to Plaintiff, Dr. Raimondo commented that one of the

goals of the Policy was “...to ensure that the needs of survivors are met and their psychological and

physical safety is guaranteed.” (Id. at ¶ 39.) Dr. Raimondo also stated that the policy revisions hoped

to “steer the conversation away from preventative measures...and instead to provide a clear

understanding of rape culture...” (Id. at ¶ 39.) Dr. Raimondo also commented that she is personally

uncomfortable with the use of the term “grey areas” when referring to sexual assaults not involving


                                                   -3-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 4 of 16. PageID #: 807



the most egregious of behavior, because she believes the term is “used too often to discredit

particularly women’s experiences of violence.” (Id. at ¶ 59.) Plaintiff alleges these kinds of

comments are evidence of the gender bias that informed the Policy and its administration.

       Second, Plaintiff cites statistics reported in the Oberlin College Spring 2016 Campus

Climate Report (“Report”) as evidence that gender bias is built into Title IX enforcement at Oberlin.

(Id. at ¶12, 52-55.) The Report states that over the 2015–16 academic year, Oberlin’s Title IX team

received over 100 reports of sex-based discrimination and harassment from the campus community.

(Id. at ¶ 52.) Most of those reports involved parties that requested no further action be taken. (Id.

at ¶ 53.) About twenty percent of the 100 reports filed were referred to full investigation. (Mot. to

Dismiss, Exhibit B, at 6.) Half of those reports were resolved through Oberlin’s formal process.

(Amend. Compl. at ¶ 53.) Of those that proceeded through formal resolution, 100 percent of

respondents were found responsible for at least one charge. (Id. at ¶ 54.) Seventy percent of

respondents were found responsible for all charges. (Id.)

       Lastly, Plaintiff points to the previously mentioned so-called Dear Colleague letter of the

OCR in 2011 and the fact that Oberlin was notified on November 24, 2015, three months prior to

the incident at the center of this suit, that OCR would be investigating whether Oberlin had violated

Title IX in a recent sexual assault disciplinary proceeding. (Id. at ¶ 48–51.) Oberlin was one of 161

colleges and universities nationwide whose handling of sexual discrimination complaints were under

investigation by the OCR. (Id. at ¶ 46 n. 13.) OCR also indicated that the investigation would reach

beyond the specific complaint that drew its attention, and be “a systemic investigation of the

College’s policies, procedures, and practices with respect to its sexual harassment and sexual

assault complaint process.” (Id. at ¶ 48.) Plaintiff alleges that this intense scrutiny created an


                                                 -4-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 5 of 16. PageID #: 808



atmosphere of fear and apprehension among Oberlin’s administration, which translated into gender

bias against men accused of sexual conduct violations. (Id. at ¶ 51.)

       B. Procedural History

       Following the filing of Plaintiff’s Amended Complaint on February 7, 2018, Oberlin filed

a Motion to Dismiss on March 23, 2018, requesting that the court dismiss the case pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. (Mot. to Dismiss at 1.) Plaintiff filed a Response

in Opposition (ECF No. 29) to Defendant’s Motion to Dismiss on April 6, 2018. Defendant’s Reply

in Support of Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 30) was filed on April

13, 2018.


                                       II. LEGAL STANDARD

       The court examines the legal sufficiency of Plaintiff’s claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. See Mayer v. Mulod, 988 F.2d 635, 638 (6th Cir. 1993). The

United States Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and in

Ashcroft v. Iqbal,129 S.Ct. 1937, 1949–50 (2009), clarified the law regarding what the plaintiff must

plead in order to survive a motion made pursuant to Rule 12(b)(6).

       When determining whether the plaintiff has stated a claim upon which relief can be granted,

the court must construe the complaint in the light most favorable to the plaintiff, accept all factual

allegations as true, and determine whether the complaint contains “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. The plaintiff’s obligation to provide

the grounds for relief “requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. at 555. Even though a complaint need not contain



                                                 -5-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 6 of 16. PageID #: 809



“detailed” factual allegations, its “[f]actual allegations must be enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the Complaint are true.”Id. A court

is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain,

478 U.S. 265, 286 (1986).

        The Court, in Iqbal, further explained the “plausibility” requirement, stating that “[a] claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” 556 U.S. at 678.

Further, “[t]he plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant acted unlawfully.” Id. This determination is a “context-

specific task that requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679.

                                          III. ANALYSIS

        Oberlin moves to dismiss all of Plaintiff’s claims. The court addresses each in turn.

        A. Title IX

        Oberlin argues that Plaintiff’s Title IX claim (Count II) fails because Plaintiff has not shown

that sex-based discrimination motivated the investigation and adjudication of the sexual assault

charges brought against him. (Mot. to Dismiss at 1.) Oberlin asserts that: (1) courts consistently

dismiss similar Title IX lawsuits that are based solely on a plaintiff’s dissatisfaction with the

outcome of the school’s disciplinary process; (2) that Plaintiff’s Title IX claim fails because it does

not allege facts that show sex-based discrimination impacted Oberlin’s adjudication of the sexual

assault allegations, nor its Policy; and (3) that Plaintiff’s Amended Complaint simply describes what

he believes to be a flawed process and asserts that the outcome must be due to sex-based


                                                   -6-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 7 of 16. PageID #: 810



discrimination. (Id. at 1, 7, and 8.) Plaintiff also alleges that he has identified a host of fact discussed

in more detail below, demonstrating that gender bias played a role in the adjudication of his case

in violation of Title IX. (Id.)

        The Sixth Circuit applies the Twombly/Iqbal standard of plausibility pleading to Title IX

cases. Doe v. Miami Univ., 882 F. 3d 579, 588 (6th Cir. 2018). Although the Second Circuit arguably

has applied a less demanding pleading standard to Title IX claims, “it is contrary to [the Sixth

Circuit] binding precedent.” Id at 589.

        Title IX states that “[n]o person in the United States shall, on the basis of sex, be excluded

from participation in, be denied benefits of, or be subjected to discrimination under any education

program receiving Federal financial assistance....” 20 U.S.C. § 1681(a). The Sixth Circuit instructs

that, “Title IX is enforceable through a judicially implied private right of action, through which

monetary damages are available.” Klemencic v. Ohio State Univ.,263 F.3d 504, 510 (6th Cir. 2001).

        There are four theories of liability that a student who is “attacking a university disciplinary

proceeding on grounds of gender bias” can potentially assert under Title IX. Miami Univ., 882 F.3d

at 589 (citing Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)). These theories are: (1)

“erroneous outcome,” (2) “selective enforcement,” (3) “deliberate indifference” and (4) “archaic

assumptions.” Doe v. Miami Univ., 882 F. 3d at 589 (citing Doe v. Cummins, 662 Fed. App’x. 437,

451-52 (6th Cir. 2016)).

        Count II of Plaintiff’s Amended Complaint alleges that Oberlin is liable under Title IX

pursuant to the erroneous outcome theory of liability. To plead an erroneous-outcome claim, a

plaintiff must allege: “(1) ‘facts sufficient to cast some articulable doubt on the accuracy of the

outcome of the disciplinary proceeding’ and (2) a ‘particularized ... causal connection between the

flawed outcome and gender bias.’” Miami Univ., 882 F.3d at 592 (citations omitted) (emphasis


                                                    -7-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 8 of 16. PageID #: 811



added). Under this standard, “allegations of a procedurally or otherwise flawed proceeding that has

led to an adverse and erroneous outcome combined with a conclusory allegation of gender

discrimination is not sufficient to survive a motion to dismiss.” Yusuf, 35 F.3d at 715.

       1. Some articulable doubt.

       With respect to the first prong of the erroneous outcome standard, the court, drawing all

reasonable inferences in favor of Plaintiff, finds that his accusations create “some articulable doubt”

as to the accuracy of the hearing board’s decision in the present case. Here, Plaintiff points to the

length of the investigation in this case (120 days) as being excessive and without explanation.

Oberlin’s Policy states that investigations typically will be completed within twenty days. Plaintiff

further argues that third-party testimony from Jane’s friends present that night indicates that there

were no outward signs of Jane’s intoxication that a stranger could recognize. Plaintiff also alleges

there are inconsistencies between Jane’s Investigation Testimony and her Hearing Testimony

regarding the circumstances surrounding the oral sex. In the investigative interview, Jane stated that

Plaintiff asked her to perform oral sex. However, in the hearing, Jane testified that Plaintiff grabbed

her neck and forced her to perform oral sex. Plaintiff maintains that the hearing board based its entire

decision on a single piece of evidence to support their conclusion that Jane was incapacitated, her

statement that “I am not sober.” In addition, Plaintiff also alleges that the hearing board improperly

applied its own definition of incapacitation outlined in the Policy. The only issue here is whether

Plaintiff has met his pleading burden, and these allegations indicate that he has. See Doe v. Univ.,

of Cincinnati, No. 1:16CV987, 2018 WL1521631, at *5 (S.D. Ohio Mar. 28, 2018) (finding that the

plaintiff pleaded sufficient facts to cast articulable doubt where he was not allowed to confront and

question Roe through the panel which would have undoubtedly aided the truth-seeking process and

reduced the likelihood of an erroneous deprivation); Miami Univ., 882 F.3d at 592 (same where


                                                  -8-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 9 of 16. PageID #: 812



the plaintiff alleged unresolved inconsistency in Roe’s statement, unexplained discrepancy in

hearing panel’s finding of fact, and alleged use of an erroneous definition of consent).

        2. A particularized causal connection.

        With respect to the second prong of the erroneous outcome standard, the court finds that

Plaintiff has not alleged facts showing “a ‘particularized...causal connection between the flawed

outcome and gender bias.’” Miami Univ., 882 F. 3d at 593 (citing Cummins, 662 Fed. App’x. at 452

(quoting Yusuf, 35 F.3d at 715.)) The Sixth Circuit explains that, “[s]uch allegations might include,

inter alia, statements by members of the disciplinary tribunal, statements by pertinent university

officials, or patterns of decision-making that also tend to show the influence of gender.” Miami

Univ., 882 F.3d at 594 (quoting Yusuf, 35 F.3d at 715).                   In an effort to show this

particularized causal connection, Plaintiff asserts: (1) gender bias pervades the entire adjudication

process, illustrated in part by comments made by Dr. Raimondo, (2) Campus Climate Statistics for

2015–2016 show gender bias, and (3) the Dear Colleague Letter and the OCR Investigation created

an environment ripe for such gender bias. The court finds that, taken together, these assertions are

insufficient to meet Plaintiff’s pleading burden.

        a. Statements by pertinent university officials.

           Plaintiff has not plead any facts showing that the members who participated in his

disciplinary hearing made statements, prior to or during his hearing, that would suggests they had

gender bias. However, Plaintiff alleges that Oberlin’s gender bias is illustrated by comments made

by Dr. Raimondo, a“pertinent university official,” during a panel discussion, which took place

approximately 16 months prior to Plaintiff’s hearing. Therein, Dr. Raimondo commented that one

of the goals of the Policy was “...to ensure that the needs of survivors are met and their psychological

and physical safety is guaranteed.” (Id.) Dr. Raimondo also stated that the policy revisions hoped to


                                                  -9-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 10 of 16. PageID #: 813



“steer the conversation away from preventative measures...and instead to provide a clear

understanding of rape culture...” (Id.) Dr. Raimondo also commented that she is personally

uncomfortable with the use of the term “grey areas” when referring to sexual assaults not involving

the most egregious of behavior, because she believes the term is “used too often to discredit

particularly women’s experiences of violence.” (Id. at ¶ 59.) According to Plaintiff, these comments

are evidence of the gender bias that informed the Policy and its administration. However, if a

plaintiff’s pleadings “internally contradict verifiable facts central to his claims, that makes his

allegations implausible.” Bailey v. City of Ann Arbor, 860 F.3d 382, 387 (6th Cir. 2017).

         In viewing the entire video containing Dr. Raimondo’s comments, which was attached to

Plaintiff’s complaint, it is clear that none of her comments spoke directly about Plaintiff or his case

in particular. Nor did the video suggest that Oberlin’s Policy is motivated by gender bias. Plaintiff

jumps to the conclusion that this kind of “survivor-centered” approach to campus sexual assault must

mean that the Policy would also have to be biased against men. However, “Plaintiffs’ mere belief

that Defendants acted with such ulterior motives is insufficient to state a claim for relief.” Doe v.

Univ. of Cincinnati, 173 F.Supp3d 586, 602 (S.D.Ohio 2016) (citing Center for Bio-Ethical Reform

Inc.

v. Napolitano, 648 F.3d 365, 377 (6th Cir. 2011)). Although Oberlin’s process maybe designed to

be sensitive to victims’ needs, this is not the same as gender bias; because, sexual assault victims can

be either male or female. Id. at 606–607. In any event, Dr. Raimondo’s comments cannot be read to

support a particularized casual connection between Plaintiff’s flawed outcome and gender bias.

       It perhaps should also be noted that Plaintiff pointed to activities of another College official,

Associate Dean Adrian Bautista, who he maintains re-tweeted information which he felt evidenced

gender bias as well as participated in a workshop of an organization, Ohio Alliance to End Sexual


                                                 -10-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 11 of 16. PageID #: 814



Violence, which he believes teaches gender bias. Consequently, Plaintiff does not feel Oberlin

should have allowed Dr. Bautista to hear the appeal in a December 2016 sexual assault case,

involving allegations brought by a female Oberlin student against a male student. (Amend. Compl.

at ¶¶ 62–66.) First, Plaintiff does not allege that Dr. Bautista heard his appeal. Oberlin points out that

he could not, as Dr. Bautista did not hear his appeal. Second, Plaintiff appears to be referring to an

appeal in the other student’s case which, from the reading of his Complaint, appears to have been

decided after Plaintiff’s hearing. Lastly, the statements and ideas which he tributes to Dr. Bautista,

as a result of his re-tweeting and participation in the workshop of the above-mentioned organization,

are statements indicating victims should be taken seriously, not that males should be railroaded.

Consequently, Plaintiff’s allegations against Dr. Bautista are not sufficient to support a particularized

causal connection to a flawed outcome in his case.

        b. Plaintiff’s purported statistical evidence.

        Next, Plaintiff alleges that statistics reported in the Oberlin College Spring2016 Campus

Climate Report show a pattern of discrimination against males in Oberlin’s investigation and

adjudication of sexual-misconduct claims. Specifically, Plaintiff focuses on the fact that of those

cases that were investigated and resolved through Oberlin’s formal process in 2015–2016, 100

percent of respondents were found responsible for at least one charge. 70 percent of respondents

were found responsible on all charges. Plaintiff alleges “upon information and belief, the vast

majority of these respondents were men, and the vast majority of their accusers were women.”

(Amend. Compl. at ¶ 210.)

        The statistics are unavailing. Based on the Campus Climate report, of the 100 cases of

sex-based discrimination and harassment reported in 2015–2016, most, 80 percent, involved parties

who requested no further action. (Mot. to Dismiss, Exhibit B, at 6.) About twenty percent of the 100


                                                  -11-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 12 of 16. PageID #: 815



reports filed were referred to full investigation. (Id.) Only half of those reports, 10 cases, continued

through adjudication of the cases. (Id.) Plaintiff places stress on the fact that of the 10 cases that went

to adjudication, each of the persons accused was found guilty of at least one charge. This cannot be

viewed as supporting gender bias, especially in the context of the overall system employed at Oberlin

where 90% of the complaints of discrimination were resolved short of adjudication.

        In support of his claim of gender bias, Plaintiff also alleges that, “the vast majority of the

Oberlin students. . . accused of sexual misconduct are men.” This by itself is not indicative of

discrimination or bias against men. Plaintiff does not claim that only men were found responsible

for misconduct. As outlined in Doe v. Univ. of Dayton, this is “not the type of pattern that would

show an improper influence of gender. Indeed, this sadly, is just what the court would expect.

According to the Department of Justice, over 95% of sexual assaults are perpetrated by males, while

fewer than 3% are by females.” Doe v. Univ. of Dayton, No. 3:17-CV-134, 2018 WL 1393894, at *9

(S.D. Ohio 2018). A pattern that would support a claim of gender bias would involve sexual assault

accusations against women that were not investigated or adjudicated by the College. Id. Plaintiff

makes no such claim here.

        Further, “the analysis of a Title IX violation is similar in many respects to a Title VII, with

the exception that, unlike a Title VII claim, a Title IX claim may not be premised on the ‘disparate

impact’ a policy has with respect to a protected group.” Doe v. College of Wooster, 243 F. Supp.3d

875 (6th Cir. 2017) (citing Doe v. Brown Univ., 166 F.Supp.3d 177, 184 (D. R.I. 2016)). In sum, the

fact that most of the accused are men, or that in the ten cases that went to final adjudication, the

accused was found guilty of at least one charge is not sufficient to support a finding of a

particularized causal connection between a flawed income in Plaintiff’s case and gender bias.




                                                   -12-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 13 of 16. PageID #: 816



       c. External pressure.

       Lastly, Plaintiff also alleges that the investigation and adjudication of the allegations made

against him were done within an environment of great scrutiny and pressure created by the 2011OCR

Dear Colleague letter that was issued to more than 200 colleges and universities across the country.

This letter clarified that the Title IX sexual harassment requirements also cover sexual violence, and

laid out specific Title IX requirements applicable to sexual violence. In this letter, the Secretary of

Education threatened withholding federal funding to universities that did not follow the guidelines

provided.

       The Southern District of Ohio has observed:

       [C]ourts in the Sixth Circuit repeatedly have found that generalized allegations of
       hostility towards male students accused of sexual assault at universities arising from
       the OCR’s now-rescinded Dear Colleague Letter…are not sufficient to establish the
       required causal connection. To begin, a conclusory allegation that the Dear Colleague
       Letter induced a university to discriminate against male students so as avoid (sic) the
       loss of federal funds is not sufficient evidence to state a plausible claim of gender
       bias.

Gischel v. Univ. of Cincinnati, 302 F. Supp. 3d 961 (S.D. Ohio 2018) (citing Cummins, 662 Fed.

App’x. at 453; see also Doe v. College of Wooster, 243 F.Supp.3d 875, 887 (N.D. Ohio 2017)

(“[A]llegations that Wooster’s more stringent stance against campus sexual assault is the result of

pressure exerted by the Department of Education through the issuance of the Dear Colleague Letter

fail to support a plausible inference of gender discrimination.”); Doe v. Univ. of Cincinnati, 173 F.

Supp.3d at 602 (“Plaintiffs’ allegations concerning the sexual assault training provided to UC staff

members and pressure allegedly exerted on universities by the Department of Education to intensify

their response to sexual assault complaints fall short of creating a reasonable inference that the ARC

panels in Plaintiffs’ cases were biased[]”). The Sixth Circuit has recently explained that external

pressure from campus organizations and government agencies such as the federal Department of


                                                 -13-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 14 of 16. PageID #: 817



Education ,can “provide a backdrop that. . . gives rise to a plausible [Title IX] claim.” Doe v. Baum,

903 F.3d 575, 586 (6th Cir. 2018). However, the court made clear that external pressure alone is not

enough. Rather, external pressure “combined with other circumstantial evidence of bias in [a

complainant’s] specific proceeding” is what makes a claim plausible. Id.

       Further, while plaintiff talks about the climate engendered around the OCR investigation of

the student complaint, he points to only one article which simultaneously mentions that OCR would

be investigating student complaints to determine whether Cleveland State, Ohio State and Oberlin

had violated Title IX. There is no allegation by Plaintiff that the publicity was widespread regarding

the complaint which triggered the investigation, let alone that there was criticism in the media in

regard to the matter or how Oberlin handled complaints of gender bias. He did not allege that the

circumstances pertaining to his own case were widely known on campus and subject to widespread

debate, or was the subject of media attention or criticism.

       In sum, there is nothing to suggest here that there was anything in the way of external pressure

that would support a particularized causal connection between a flawed outcome in Plaintiff’s case.

Further, Plaintiff has not combined his external pressure evidence with other circumstantial evidence

of gender bias found during his specific hearing. In that regard, his case is distinguishable from Doe

v. Miami Univ., wherein the Sixth Circuit reversed the District Court’s decision granting the

defendant’s motion to dismiss. Miami Univ., 882 F.3d 579. In Miami, unlike here, the plaintiff

presented an affidavit from an attorney who represented many students in Miami University’s

disciplinary proceedings, which described “a pattern of the University pursuing investigations

concerning male students, but not female students.” Id. at 593. Also, in that case, the plaintiff

pointed to the fact that Miami University initiated an investigation into his behavior but not

Jane’s behavior, although Miami University was aware that the plaintiff was too intoxicated to


                                                -14-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 15 of 16. PageID #: 818



consent to a kiss from Jane during the incident, as evidence that the University made disciplinary

decisions based on a student’s gender rather than the facts presented. Id. at 593–94. Plaintiffs

makes no such claim here. Further, the above-mentioned allegations regarding Miami were in

addition to allegations that it was under significant pressure to increase its “zealousness” of

prosecution of sexual assault allegations, because it was already a defendant in a lawsuit brought by

a female student who alleged “that she would not have been assaulted had the University expelled

her attacker for prior offenses.” Id. at 594. At the time of Plaintiff’s hearing, Oberlin was not a

Defendant in any case involving its Title IX disciplinary process.

        This case is also distinguishable from Doe v. Baum, where the Sixth Circuit recently reversed

the lower court’s decision granting the defendant’s motion to dismiss. 903 F.3d at 575. In Baum, the

court concluded the plaintiff had alleged sufficient facts to infer gender bias when the

adjudication board, “credited exclusively female testimony (from Roe and her witnesses) and rejected

all of the male testimony(from Doe and his witnesses). In doings so, the [adjudication board]

explained that Doe’s witnesses lacked credibility because many of them were fraternity brothers of

[Doe]. But the [adjudication board] did not similarly note that several of Roe’s witnesses were her

sorority sisters, nor did it note that they were female.” Id. In the present case, Plaintiff alleges that

the hearing board based its entire decision on a single piece of evidence to support their conclusion

that Jane was incapacitated, her statement that “I am not sober.” Plaintiff does not allege, as in Baum,

that the hearing tribunal credited the testimony of witnesses based on whether they were females

closely affiliated with the accuser or males closely affiliated with the accused. Indeed, in this case,

Plaintiff points to the testimony of female witnesses who were friends of the accused which he claims

supports his case, but was ignored by the hearing tribunal. This testimony was discussed when

determining whether Plaintiff had shown some articulable doubt as to the accuracy of the hearing


                                                  -15-
Case: 1:17-cv-01335-SO Doc #: 35 Filed: 03/31/19 16 of 16. PageID #: 819



boards decision. Therefore, if one were to conclude that there was external pressure such as to

“provide a “backdrop” as referenced in Baum, Id. at 586, there is not other evidence of gender bias

in regard to Plaintiff’s specific proceeding, as in Baum. See id.

       Consequently, because Plaintiff has not pled sufficient facts to establish a particularized

causal connection between a flawed outcome based on gender bias, the court hereby grants

Defendants’ Motion to Dismiss this claim.

       B. State Law Claims

       In response to Plaintiff’s state law claims, Oberlin argues that if the court dismisses the Title

IX claim, the court should also dismiss the remaining state law claims over which it has

supplemental jurisdiction pursuant to 28 U.S.C. §1367(c)(3). Due to the dismissal of Plaintiff’s Title

IX claim, the court dismisses Plaintiff’s state law claims for breach of contract and negligence

without prejudice. E.g., Mallory v. Ohio Univ., 76 Fed App’x. 634, 641 (6th Cir. 2003)( explaining

that “the usual course is for the district court to dismiss state-law claims without prejudice if all

federal claims are disposed of”); Doe v. Case W. Reserve Uni., No.1:14CV2044, 2015 WL 5522001,

at *8 (N.D. Ohio Sept. 16, 2015).

                                       IV. CONCLUSION

       For the foregoing reasons, the court grants Defendant’s Motion to Dismiss (ECF No. 28)

Plaintiff’s Title IX claim for failure to state a claim upon which relief can be granted. The court also

dismisses Plaintiff’s state law claims for breach of contract and negligence without prejudice.



       IT IS SO ORDERED.
                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE

March 31, 2019

                                                 -16-
